            Case 2:20-cv-04993-CFK Document 9 Filed 11/13/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CLARENCE WHITAKER-JONES,                      :
    Plaintiff,                                :
                                              :
       v.                                     :      CIVIL ACTION NO. 20-CV-4993
                                              :
MICHAEL TULL, et al.,                         :
    Defendants.                               :

                                             ORDER

       AND NOW, this 13th day of November 2020, upon consideration of Plaintiff Clarence

Whitaker-Jones’s Motion to Proceed In Forma Pauperis (ECF No. 1), his Prisoner Trust Fund

Account Statement (ECF No. 7), and his pro se Complaint (ECF No. 2), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Clarence Whitaker-Jones, # JT-5562, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court

directs the Superintendent of SCI-Mahanoy or other appropriate official to assess an initial filing

fee of 20% of the greater of (a) the average monthly deposits to Whitaker-Jones’s inmate

account; or (b) the average monthly balance in Whitaker-Jones’s inmate account for the six-

month period immediately preceding the filing of this case. The Superintendent of SCI-

Mahanoy or other appropriate official shall calculate, collect, and forward the initial payment

assessed pursuant to this Order to the Court with a reference to the docket number for this case.

In each succeeding month when the amount in Whitaker-Jones’s inmate trust fund account

exceeds $10.00, the Warden or other appropriate official shall forward payments to the Clerk of

Court equaling 20% of the preceding month’s income credited to Whitaker-Jones’s inmate

account until the fees are paid. Each payment shall refer to the docket number for this case.
           Case 2:20-cv-04993-CFK Document 9 Filed 11/13/20 Page 2 of 2




      3.      The Clerk of Court is directed to SEND a copy of this Order to the

Superintendent of SCI-Mahanoy.

      4.      The Complaint is DEEMED filed.

      5.      The Complaint is DISMISSED IN PART WITH PREJUDICE AND IN PART

WITHOUT PREJUDICE as follows:

              a.     All claims brought pursuant to 42 U.S.C. § 1983 are DISMISSED WITH

      PREJUDICE for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for the

      reasons stated in the Court’s Memorandum;

              b.     All claims brought pursuant to state law are DISMISSED WITHOUT

      PREJUDICE for lack of subject matter jurisdiction.

      6.      The Clerk of Court is DIRECTED to close this case.

                                           BY THE COURT:

                                           /s/ Chad F. Kenney

                                           CHAD F. KENNEY, J.
